Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Claims 2, 4, 9, 16-21, 24-25, 42, 44, 50, 67, 70, 72, 76-77, and 87 are all the claims.
2.	Claim 3 is canceled and Claims 2 and 4 are amended in the Response of 7/29/2021. 
3.	Claims 72, 76-77 and 87 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/26/2020. Notably, withdrawn Claim 72 depends from canceled claim 1.
4.	Claims 2, 4, 9, 16-21, 24-25, 42, 44, 50, 67 and 70 are under examination.

Withdrawal of Rejections
Claim Rejections - 35 USC § 112, second paragraph
5.	The rejection of Claims 2 (
a) The rejection of Claims 2 (
st and 2nd half antibody formats. 

Double Patenting
6.	The rejection of Claims 2 (
	Applicants comments have been considered in view of the claimed bispecific antibodies having a first VH/VL domain and a second VH/VL domain where each of which bins to a different polyubiquitin protein from one of K11, K48, K63 or linear (C-terminal to N-terminal”) being the form of half antibodies which are encompassed by structures such as diabodies or (Fab)2. None of the patents claims the combination of structures as depicted in the instant claimed format.




Rejections Maintained
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	The rejection of Claims 2 (
	a) Applicants allege neither Dixit, alone nor in view of Kelley, suggests
antibodies for detection of heterotypic ubiquitin chains at all, let alone the particular bispecific antibodies, having specific combinations of first and second half antibodies, as claimed. For at least this reason, the pending claims are not prima facie obvious over Dixit, alone or in view of Kelley.
	Response to Arguments
	If the meaning of “half antibody” is to be properly construed, then reference is made to instant Claim 4, which sets forth the bispecific constructs under which the intended bispecific half antibody is encompassed:

    PNG
    media_image1.png
    144
    863
    media_image1.png
    Greyscale
Each of the cited reference patents teaches a diabody and dual acting Fab ((Fab)2) as a format for a bispecific construct that encompasses the anti-Ub VH/VL CDR1-3 domains shown to be taught in the patents and which encompass those recognizing a K11 linkage/ C- to N-terminal linkage as set forth under the grounds for rejection for element c) of Claim 2.
	The sequences as discussed and shown to be overlapping with element c) of Claim 2 for K11/linear linkages possess by inherency the specific binding properties to the respective Ub protein linkages.
	b) Applicants allege the claimed bispecific antibodies show a several orders of magnitude higher affinity for heterotypic ubiquitin chains compared to the corresponding K11/K48 monospecific antibodies.
	Response to Arguments
Applicants specification does not reveal that just any combination of the anti-Ub linkage VH/VL domains set forth in elements b)-f) of Claim 2 would yield or result in higher affinity where the only reduction to practice is for the sequences in element a) of Claim 2, namely, anti-K11/anti-K48 bispecific constructs.  Accordingly, the instant claimed sequences for anti-K11/anti-linear each of what are taught in the reference patents have not been shown to yield improved affinity. Applicants rely on Attorney arguments which are not substantiated by intrinsic nor extrinsic evidence showing “the claimed bispecific antibodies show a several orders of magnitude higher affinity for heterotypic ubiquitin chains”. Applicants have not shown in the instant specification that the sequences in element c) of Claim 2 and those same sequences described in the patents possess greater affinity in order to sustain their argument that the combination yields predictable and superior binding affinity. MPEP 716.01 and 2145 (The arguments of counsel cannot take the place of evidence in the record. In re  Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997)).
c) Applicants allege the Yau reference of record (IDS 3/15/2021) provides further details regarding the heterogeneity of ubiquitin chains in vivo as Attorney Docket No.: 01 146-0057-OUSwell as further information about the binding properties of the bispecific antibodies of the pending claims. The inventors of the claims of the instant application are co-authors of Yau. 
Response to Arguments
Yau reference adds no further information on a bispecific antibody covered by element c) of Claim 2 in order for Applicants to maintain the assertion that the combination bispecific antibody would produce unexpected superior binding affinity compared to the monomeric form. The Yau reference is silent regarding targeting linear/ C-terminal to N-terminal Ub linkages in combination with K11 linkages by way of the instant claimed CDRs of element c) in Claim 2. Still further, none of the instant clamed sequences in elements a)-b) and d)-f) are any more discernable from the Yau reference in order for Applicants to make the assertion that Yau provides extrinsic support for the instant claimed sequences of Claim 2. In other words, Yau is not enabling for the instant claimed sequences because Yau does not teach or suggest those sequences by way of the clones used as resource material used therein. See for example the “Key Resources Table” on p. 18 of the Yau reference excerpted herein in part:

    PNG
    media_image2.png
    271
    920
    media_image2.png
    Greyscale
The instant specification does not teach or suggest the names for any of the clones mentioned in the Yau paper in order for explicit or implied inherency to exist between the clones used in Yau as to those sequences claimed in Claim 2 absent a showing to the contrary.

d) Applicants allege the properties of the antibodies discussed above in conjunction with the data of the Yau reference and the silence of the cited references in teaching antibodies useful for detecting heterotypic ubiquitin claims, establish the presence of unexpectedly superior results, which are Attorney Docket No.: 01 146-0057-OUSobjective indicia of nonobviousness. In particular, neither of Dixit, alone or in view of Kelley, provide antibodies that would have led one of ordinary skill in the art to expect that the antibodies as claimed would function in this way. Accordingly, the properties of the antibodies also represent unexpected results, which are an additional basis for concluding that the claims would not have been obvious. 
Response to Arguments
	Dixit and Kelly both teach and appreciate bispecific antibody formats comprising diabodies or (Fab)2 which encompass the meaning of half antibodies and by way of element c) of instant Claim 2 and instant Claim 4 in combination. Dixit and Kelly teach and appreciate diagnostics for K11, K48, and K63 and linear ubiquitin throughout. The motivation to combine the sequences shared between Dixit/Kelly and element c) of Claim 2 is to enhance the detection of polyubiquitin substrates, where Dixit and Kelly teach an isolated antibody that specifically binds both a first polyubiquitin comprising a K11 lysine linkage and a second polyubiquitin comprising a second lysine linkage, wherein the second lysine linkage differs from the K11 lysine linkage.
	The rejection is maintained.

Conclusion


/LYNN A BRISTOL/
Primary Examiner, Art Unit 1643